DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This First Office Action is in response to claims filed 3/29/2022.  Claims 1, 2, 4, 5-14 and 20 are amended.  Claims 3, 5, and 15-19 are cancelled. Claims 21-27 are new.  1, 2, 4, 6-14, and 20-27 are pending and examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 2, 4, 6-14, and 20-27 are rejected under 35 U.S.C. 101 because the disclosed invention is not supported by a substantial utility which is also either a credible asserted utility or a well-established utility.
The basis for applicant's asserted utility (a force cell that generates a net external force with no expulsion of a propellant mass) is not credible since it requires the violation of known scientific principles. In particular, the present invention comprises a closed system (no interactions exist to change the net momentum of the system) asserted to be capable of functioning as a thruster/propulsive device.  Propulsion requires a change in momentum (as dictated by Newton's Second Law; where Net External Force = Fnet ext = Propulsive Force = the rate of change of the momentum of the center of mass).  In the instant invention the Propulsive Force = 0 since the Net External Force is 0.  Tipler “Physics for Scientists and Engineers”, Fifth Edition 2004, Pages 247 252 and 253.  Applicant’s amendment of “transferring” to “applying” in claims 1 and 20 does not result in a substantial utility since “transferring” and “applying” are different manners of describing the same physical interaction (a force exchange between two objects, the first wall and the mass). In particular “applying a force between two objects” is the basis for any mechanical system.  As such, “applying a force between two objects” is similar to a composition having a “biological activity”. By itself, that is not enough to establish a substantial utility (see MPEP 2107.02 (Except where an invention has a well-established utility, the failure of an applicant to specifically identify why an invention is believed to be useful renders the claimed invention deficient under 35 U.S.C. 101  and 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. In such cases, the applicant has failed to identify a "specific and substantial utility" for the claimed invention. For example, a statement that a composition has an unspecified "biological activity" or that does not explain why a composition with that activity is believed to be useful fails to set forth a "specific and substantial utility." Brenner v. Manson, 383 US 519, 148 USPQ 689 (1966) (general assertion of similarities to known compounds known to be useful without sufficient corresponding explanation why claimed compounds are believed to be similarly useful insufficient under 35 U.S.C. 101 ); In re Ziegler, 992 F.2d 1197, 1201, 26 USPQ2d 1600, 1604 (Fed. Cir. 1993) (disclosure that composition is "plastic-like" and can form "films" not sufficient to identify specific and substantial utility for invention); In re Kirk, 376 F.2d 936, 153 USPQ 48 (CCPA 1967) (indication that compound is "biologically active" or has "biological properties" insufficient standing alone). See also In re Joly, 376 F.2d 906, 153 USPQ 45 (CCPA 1967); Kawai v. Metlesics, 480 F.2d 880, 890, 178 USPQ 158, 165 (CCPA 1973) (contrasting description of invention as sedative which did suggest specific utility to general suggestion of "pharmacological effects on the central nervous system" which did not)).  While the application of such force generation to generate thrust is a substantial utility, that substantial utility as discussed above is not credible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 2, 4, 6-14, and 20-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In In re Wands, the court set forth the following factors to consider when determining whether undue experimentation is needed Wands, 858 F.2d at 737: (1) the breadth of the claims (a force generation device); (2) the nature of the invention (a reactionless propulsion system (one in which propulsive force is generated without a reaction force in violation of Newton’s second law)); (3) the state of the prior art (no credible reactionless propulsion systems exist); (4) the level of one of ordinary skill (a master’s degree in aerospace engineering with 20 years of experience); (5) the level of predictability in the art (no credible reactionless propulsion systems exist and there may never be); (6) the amount of direction provided by the inventor (no credible guidance is provided by the inventor as to how to make and use the claimed invention); (7) the existence of working examples (there are none); and (8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure (based on current scientific understanding, no amount of experimentation be able to enable the claimed invention).  As a result, undue experimentation would be required to enable one of ordinary skill in the art to make and use the claimed invention.

Response to Arguments
As discussed above, applicant’s amendment of “transferring” to “applying” in claims 1 and 20 does not result in a substantial utility since “transferring” and “applying” are different manners of describing the same physical interaction (a force exchange between two objects, the first wall and the mass). In particular “applying a force between two objects” is the basis for any mechanical system.  As such, “applying a force between two objects” is similar to a composition having a “biological activity”. By itself, that is not enough to establish a substantial utility (see MPEP 2107.02 (Except where an invention has a well-established utility, the failure of an applicant to specifically identify why an invention is believed to be useful renders the claimed invention deficient under 35 U.S.C. 101  and 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. In such cases, the applicant has failed to identify a "specific and substantial utility" for the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741